Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 2, 5, and 7-8 have been amended. Claims 1-8 have been examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, Claim 2 cites the limitation “… and the output of the film thickness sensor when the substrate is not present in the storage unit” the term the storage unit lacks antecedent basis in the claim. It is unclear if the applicant intends to be introducing a storage unit, if the storage unit should be “memory” to be consistent with the change to “a storage unit” in claim 1 or if some other interpretation is intended. Further the language “… when the substrate is not present in the storage unit…” is unclear as it seems to suggest that value is taken when the substrate is not present in the storage unit and not the value is stored in the storage unit. Therefore, the claim is indefinite since it is unclear what is being claimed.  For the purposes of examination, this limitation will be interpreted as “and the output of the film thickness sensor when the substrate is not present, this value being stored in the memory”
Any remaining claims are rejected based on their dependency to a rejected base claim. 
Response to Arguments
Applicant’s arguments, see Page 6, filed 6/21/22, with respect to the rejection(s) of claim(s) under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amended claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended claims since the new language presented has given rise to indefiniteness due to inconsistent language between claims.
Applicant's arguments filed 06/21/2022 on Page 7 with respect to the rejections under 35 U.S.C. 102(a)(1) have been fully considered, but they are not persuasive. 
Regarding the argument, see Page 7,  directed to the value of K of Xu being a “constant representing a desired value at an off-wafer location” whereas Applicant states that the claim requires the difference be based on “an output value of the film thickness sensor when the substrate is not present” the examiner respectfully notes that the claimed feature is disclosed by Xu as required under 35 U.S.C. 102. Specifically, Xu Paragraph [0094] defines an off-wafer location  “As noted with respect to FIG. 3, the computer 90 may also receive the raw eddy current signal from off-wafer locations, e.g., when the eddy current sensor is not under the substrate.” This is understood to be teaching that the value K representing an off-wafer location can be set to the output of the sensor when the sensor is not under the substrate, which would be the same as an output value of the film thickness sensor when the substrate is not present. Therefore, the examiner does not find this argument persuasive. 
Regarding the argument, see Page 7, directed to there being no indication of the structure or functionality of a storage unit that stores information of the first offset value, Applicant states examiner has not explained how Xu discloses such a structure, and that there is no indication that this structure or functionality is found on the second substrate polishing apparatus. A claimed invention may be rejected under 35 U.S.C. 102  when the invention is anticipated (or is "not novel") over a disclosure that is available as prior art. To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation. Xu Para [0074] states “a general purpose programmable digital computer 90 can be connected to a sensing circuitry 94 that can receive the eddy current signals. Computer 90 can be programmed to sample the eddy current signal when the substrate generally overlies the eddy current sensor 49, to store the sampled signals, and to apply the endpoint detection logic to the stored signals and detect a polishing endpoint and/or to calculate adjustments to the polishing parameters, e.g., changes to the pressure applied by the carrier head, to improve polishing uniformity.” As computer 90 receives eddy current signals, and applies end point detection logic, it can be interpreted that computer 90 is a controller for both the first and second substrate polishing apparatus (teaching the structure of the output correction unit) and that the output correction unit that corrects the output value from the film thickness sensor based on the first offset value is a part of the computer 90, by calculating a new gain G’ can be calculated based on an old gain G and the correction factor” (teaching the functionality of the output correction unit, as the gain G is a factor in correcting the output value of the sensor and is calculated based on the first offset value, see Xu Para [0083]). As a result, Examiner does not find the argument persuasive.  
Regarding the argument directed to examiner relying on Xu [0123] and that the claim is not directed to temperature adjustments, A claimed invention may be rejected under 35 U.S.C. 102  when the invention is anticipated (or is "not novel") over a disclosure that is available as prior art. To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation.  Examiner acknowledges that the claim is not directed to temperature adjustments, however Xu para [0123] is only relied on to establish the what defines the term D in the numerator of the equation following Xu para [0120] as the numerator is relied on to teach the second offset value which is used to calculate a new gain or offset value and Xu Para [0123] can be reasonably interpreted to define D’ corresponding to the output value of the sensor when the layer to be polished is exposed as D’ corresponds to the adjusted initial thickness T . As a result, Examiner does not find the argument persuasive.
Regarding applicants’ arguments with regards to Examiner applying a similar analysis in rejecting independent claim 7 as was applied in rejecting claim 1, Examiner reiterates the arguments regarding independent claim 1 are not persuasive as detailed above and as a result Examiner does not find this argument persuasive
Regarding the argument that independent claim 8 as similarly analyzed to claim 1 that Xu does not disclose a first offset value as disclosed in the claim, A claimed invention may be rejected under 35 U.S.C. 102  when the invention is anticipated (or is "not novel") over a disclosure that is available as prior art. To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation. Examiner reiterates that Xu Paragraph [0094] defines an off-wafer location  “As noted with respect to FIG. 3, the computer 90 may also receive the raw eddy current signal from off-wafer locations, e.g., when the eddy current sensor is not under the substrate.” This is interpreted as that the value K representing an off-wafer location can be set to the output of the sensor when the sensor is not under the substrate, which would be the same as an output value of the film thickness sensor when the substrate is not present. As a result, examiner does not find this argument persuasive.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US 20150118765 A1).
Regarding Claim 1, Xu teaches A substrate polishing system comprising a first substrate polishing apparatus (Xu Para [0023] "a method of controlling polishing includes polishing a substrate at a first polishing station") and a second substrate polishing apparatus (Xu Para [0023] "polishing the substrate at a second polishing station"), each of which comprises a film thickness sensor (Xu Abstract "during polishing of the one or more substrates, monitoring the one or more substrates with an eddy current monitoring system ") for measuring a film thickness of a layer to be polished of a substrate (Xu Para [0022] "eddy current monitoring system including a sensor to generate a first signal depending on a thickness of a conductive layer on the substrate") and performing polishing the layer to be polished by pressing the substrate against a polishing pad (Xu Para [0022] "In another aspect, a polishing system includes a rotatable platen to support a polishing pad, a carrier head to hold a first substrate against the polishing pad"), wherein the first substrate polishing apparatus outputs a difference, as a first offset value (numerator of equation (D-K) for correction factor following Paragraph [0084] of Xu), between an output value of the film thickness sensor when an underlayer of the layer to be polished is exposed (Para [0084] "Where D is the desired eddy current signal for a measured conductive layer thickness" and indicating the term D is the value when the layer thickness is zero or when the underlayer is exposed) and an output value of the film thickness sensor when the substrate is not present (Para [0084] “K is a constant representing a desired value at an off-wafer location"), wherein the second substrate polishing apparatus comprises: memory configured to (Part of Computer 90 [0074] “Computer 90 can be programmed to sample the eddy current signal when the substrate generally overlies the eddy current sensor 49, to store the sampled signals, and to apply the endpoint detection logic to the stored signals and detect a polishing endpoint”) that stores information of the first offset value (Xu Para [0085] “A new gain G' can be calculated based on an old gain G and the correction factor” old gain factors are stored in order to calculate the new gain, the new gain is calculated with a correction factor, as such the information of the correction factor is stored); a controller in communication with the memory, the controller configured to (Computer 90, [0097] “As an example the gain calculations can be performed by the computer 90”) that corrects the output value from the film thickness sensor based on the first offset value ([0085] “A new gain G' can be calculated based on an old gain G and the correction factor” the calculation performed by computer 90); and outputs a control signal indicating an end point of substrate polishing when a measured value of the film thickness of the layer to be polished calculated based on the corrected output value reaches a target value. (Part of Computer 90, Xu Para [0074] "Computer 90 can be programmed to sample the eddy current signal when the substrate generally overlies the eddy current sensor 49, to store the sampled signals, and to apply the endpoint detection logic to the stored signals and detect a polishing endpoint and/or to calculate adjustments to the polishing parameters, e.g., changes to the pressure applied by the carrier head, to improve polishing uniformity. Possible endpoint criteria for the detector logic include local minima or maxima, changes in slope, threshold values in amplitude or slope, or combinations thereof.")
	Regarding Claim 2, Xu teaches all the limitations of claim 1 and further teaches wherein the second substrate polishing apparatus stores a difference, as a second offset value (Xu Para [0119] - [0120] “The received eddy current data for the second polishing station is adjusted by a second gain and offset (770). Gain and offset can be received from a preceding substrate measurement or may be calculated from the eddy current data of the current wafer being polished as described in details with respect to step (670) above. In some implementations, as described in equations (2) and (3), the gain can be adjusted to incorporate the difference between the first and the second temperatures. For example, when switching the substrate from a first polishing station to a second polishing station, a correction factor N for the gain can be calculated according to” A second gain is calculated which utilizes the factor which corresponds to a second offset value, (See Numerator of equation following Para [0120] of Xu ), between the output value- 24 - of the film thickness sensor when the underlayer of the layer to be polished is exposed (Xu Para [0123] “initial thickness for the second polishing is calculated based on the final thickness…” and “the desired value D’s corresponding to the adjusted initial thickness”) and the output value of the film thickness sensor when the substrate is not present in the storage unit (K value which is an off-waver value of the sensor), and wherein the controller is configured  corrects the output value from the film thickness sensor based on the first offset value and the second offset value (Part of computer 90, Xu Para [0119]“ The received eddy current data for the second polishing station is adjusted by a second gain and offset (770)”).
	Regarding Claim 6, Xu teaches all the limitations of claim 1 and in addition teaches wherein the film thickness sensor is an eddy current sensor (Xu Para [0022] "eddy current monitoring system including a sensor to generate a first signal depending on a thickness of a conductive layer on the substrate")
	Regarding Claim 7, Xu teaches A substrate polishing method for sequentially polishing layers to be polished using a first substrate polishing apparatus (Xu Para [0023] "a method of controlling polishing includes polishing a substrate at a first polishing station") and a second substrate polishing apparatus (Xu Para [0023] "polishing the substrate at a second polishing station"), each of which comprises a film thickness (Xu Abstract "during polishing of the one or more substrates, monitoring the one or more substrates with an eddy current monitoring system ") for measuring a film thickness of a layer to be polished of a substrate (Xu Para [0022] "eddy current monitoring system including a sensor to generate a first signal depending on a thickness of a conductive layer on the substrate") and polishing the layers to be polished by pressing the substrate against a polishing pad (Xu Para [0022] "In another aspect, a polishing system includes a rotatable platen to support a polishing pad, a carrier head to hold a first substrate against the polishing pad"), wherein the first substrate polishing apparatus outputs a difference, as a first offset value (numerator of equation (D-K) for correction factor following Paragraph [0084] of Xu), between an output value of the film thickness sensor when an underlayer of the layer to be polished is exposed (Para [0084] "Where D is the desired eddy current signal for a measured conductive layer thickness" and indicating the term D is the value when the layer thickness is zero or when the underlayer is exposed) and an output value of the film thickness sensor when the substrate is not present (Para [0084] “K is a constant representing a desired value at an off-wafer location"), wherein the second substrate polishing apparatus: stores information of the first offset value in a memory ([0074] “Computer 90 can be programmed to sample the eddy current signal when the substrate generally overlies the eddy current sensor 49, to store the sampled signals, and to apply the endpoint detection logic to the stored signals and detect a polishing endpoint”); corrects an output value from the film thickness sensor based on the first offset value ([0085] “A new gain G' can be calculated based on an old gain G and the correction factor”); and outputs a control signal indicating an end point of substrate polishing when a measured value of the film- 26 - thickness of each of the layers to be polished calculated based on the corrected output value reaches a target value. (Xu Para [0107]” In either implementation, the adjusted data is used to determine a polishing endpoint or modify the polishing parameters”)
Regarding Claim 8, Xu teaches A substrate polishing apparatus comprising: a polishing head for polishing a layer to be polished by pressing a substrate comprising the layer to be polished against a polishing pad ([0012] The polishing system may include a rotatable platen, and an eddy current sensor of the eddy current monitoring system is supported on the platen to sweep across the one or more substrates.); a film thickness sensor for measuring a film thickness of the layer to be polished ([0022] In another aspect, a polishing system includes a rotatable platen to support a polishing pad, a carrier head to hold a first substrate against the polishing pad, an in-situ eddy current monitoring system including a sensor to generate a first signal depending on a thickness of a conductive layer on the substrate,); a memory that stores therein information indicating a difference (A part of computer 90, [0074] Computer 90 can be programmed to sample the eddy current signal when the substrate generally overlies the eddy current sensor 49, to store the sampled signals, and to apply the endpoint detection logic to the stored signals and detect a polishing endpoint), as a first offset value (Term in Equation 1 appearing in Col 8 of Xu), between an output value of the film thickness sensor when an underlayer of the layer to be polished is exposed and an output value of the film thickness sensor when the substrate is not present in past polishing of the layer to be polished (See Numerator term of Equation 1); a controller in communication with the memory, the controller configured to (A part of Computer 90, [0097] “As an example the gain calculations can be performed by the computer 90”) that corrects the output value from the film thickness sensor based on the first offset value ([0085] “A new gain G' can be calculated based on an old gain G and the correction factor” which is performed by computer 90); and an (Part of Computer 90, [0074] Computer 90 can be programmed to sample the eddy current signal when the substrate generally overlies the eddy current sensor 49, to store the sampled signals, and to apply the endpoint detection logic to the stored signals and detect a polishing endpoint) outputs a control signal indicating an end point of substrate polishing when a measured value of the film thickness of the layer to be polished based on the corrected output value reaches a target value (Col 3 Line 2-17 "a method of controlling polishing includes polishing a substrate at a first polishing station, during polishing of the substrate at the first polishing station, monitoring the substrate with a first eddy current monitoring system to generate a first signal, determining an ending value of the first signal for an end of polishing of the substrate at the first polishing station, determining a first temperature at the first polishing station, after polishing the substrate at the first polishing station, polishing the substrate at a second polishing station, during polishing of the substrate at the second polishing station, monitoring the substrate with a second eddy current monitoring system to generate a second signal, determining a starting value of the second signal for a start of polishing of the substrate at the second polishing station, determining a gain for the second polishing station based on the ending value, the starting value and the first temperature, for at least a portion of the second signal collected during polishing of at least one substrate at the second polishing station, calculating a third signal based on the second signal and the gain, and determining at least one of a polishing endpoint or an adjustment to a polishing parameter for the at least one substrate based on the third signal.") .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20150118765 A1) in view of Namiki (US 20130337722 A1).
Regarding Claim 4, teaches all the limitations of claim 1 and further teaches wherein the second substrate polishing apparatus having a target value
But does not explicitly teach correcting a value based on an amount of wear of the polishing pad.
However, Namiki does teach a correcting a value based on an amount of wear of the polishing pad. (Namiki Para [0020] “an algorithm for correction of polishing time from a relationship between a known amount of wear of a polishing pad or a known thickness of the polishing pad,”)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the correction of Xu in view of Namiki to correct the target value based on the wear of the pad to ensure that a uniform and accurate polish is always accomplished regardless of the state of the polishing pad.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20150118765 A1) in view of Fukunnaga (US 20050191858 A1).
Regarding Claim 5, Xu teaches all the limitations of claim 1 and further teaches further stores the first offset value (Part of Computer 90, Xu Para [0085] “A new gain G' can be calculated based on an old gain G and the correction factor” old gain factors are stored in order to calculate the new gain, the new gain is calculated with a correction factor, as such the information of the correction factor is stored), wherein the first substrate polishing apparatus transmits the first offset value in association of the substrate to the wherein the controller is configured to (a function of computer 90) acquire the first offset value corresponding to the wafer (Via the gain value of the wafer from the first polishing)
However, Fukunnaga does teach, a polishing management server that stores identification information of the substrate in association with a value (Fukunnaga Para [0104] “when a wafer cassette is introduced into the polishing apparatus, a stand-by time of a wafer between the previous process and the polishing process is obtained”) , wherein the first substrate polishing transmits a value in association with the identification information of the substrate to the polishing management server (Fukunnaga Para [0104] “For example, the polishing apparatus and an apparatus used in the previous process are connected via a network so as to transmit data therebetween.”), and wherein the controller is configured to(identification unit described in para [0104] of Fukunnaga) acquire the identification information of the substrate to be polished and acquires a value corresponding to the identification information from the polishing management server (Fukunnaga Para [0104] “When a wafer cassette is placed on a loading/unloading stage of the polishing apparatus, an ID code, which is assigned to the wafer cassette, is read by an identification unit. Then, data of a stand-by time from completion of the previous process until the wafer cassette is placed on the loading/unloading stage is obtained via the network based on the ID code.”). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify computer 90 of Xu in view of Fukunnaga to include a wafer identification system stores an offset value from a first polishing apparatus in association with an identification number of a wafer and to pull the offset value when the wafer appears on the second polishing apparatus in order to ensure that calibration that is correct for each individual wafer independent of order. 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding Claim 3, Xu does not alone or in combination teach, suggest or make obvious wherein the second substrate polishing apparatus corrects the output value from the film thickness sensor by adding to the output value from the film thickness sensor, a correction value calculated by the following expression: 
    PNG
    media_image1.png
    12
    210
    media_image1.png
    Greyscale
 where, VOFFSETI is the first offset value, VOFFSET2 is the second offset value and a is a weight value.  Further modification to the correction of Xu is not obvious as Xu already teaches a method of correction and calibration.
 Thus, one would only arrive at the claimed invention (see specific claim language of Claim 3) by using improper hindsight reasoning using knowledge gleaned only from
the Applicant’s disclosure, and such a reconstruction would be improper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi (US Patent Pub US 20180147687 A1) Teaches a similar polishing apparatus utilizing an offset value
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.J.M./Examiner, Art Unit 3723  

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723